


110 HR 4201 IH: Justice for the Newark College

U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4201
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2007
			Mr. Dent (for
			 himself, Mr. Marshall,
			 Mr. Gohmert,
			 Mr. Reichert,
			 Mr. Sessions,
			 Mr. Fortuño,
			 Mr. Souder,
			 Mr. Shays,
			 Mr. Tim Murphy of Pennsylvania,
			 Mr. Poe, Mr. Platts, Mr.
			 Holden, Mr. Feeney,
			 Mr. Duncan,
			 Mrs. Blackburn,
			 Mr. Shuster,
			 Mr. Gerlach,
			 Mrs. Capito,
			 Mr. Marchant,
			 Mr. Coble,
			 Mr. Bilbray,
			 Mr. Davis of Kentucky,
			 Mr. Carney, and
			 Mr. Saxton) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To require State and local law enforcement agencies to
		  determine the immigration status of all individuals arrested by such agencies
		  for a felony, to require such agencies to report to the Secretary of Homeland
		  Security when they have arrested for a felony an alien unlawfully present in
		  the United States, to require mandatory Federal detention of such individuals
		  pending removal in cases where they are not otherwise detained, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Justice for the Newark College
			 Students Act.
		2.Identification of
			 aliens unlawfully present upon felony arrest
			(a)Availability of
			 investigative resourcesSection 236(d)(1) of the Immigration and
			 Nationality Act (8 U.S.C. 1226(d)(1)) is amended—
				(1)in the matter
			 preceding subparagraph (A), by striking Attorney General and
			 inserting Secretary of Homeland Security;
				(2)in subparagraph
			 (A)—
					(A)by strking
			 the Service and inserting the Department of Homeland
			 Security; and
					(B)by striking
			 aggravated felonies and inserting a felony (under the law
			 that is the basis of the arrest) or an aggravated felony (as defined in section
			 101(a)(43)); and
					(C)by striking
			 aliens; and inserting aliens, and to determine whether
			 such individuals are unlawfully present in the United States;;
			 and
					(3)in subparagraph
			 (B)—
					(A)by striking the Service and
			 inserting the Department of Homeland Security; and
					(B)by striking
			 an aggravated felony; and inserting a felony (under the
			 law that is the basis of the arrest) or an aggravated felony (as defined in
			 section 101(a)(43)); .
					(b)Required use of
			 investigative resourcesSection 236(d) of the Immigration and
			 Nationality Act (8 U.S.C. 1226(d)) is amended by adding at the end the
			 following:
				
					(4)(A)A State or local law
				enforcement official who arrests an individual for a felony (under the law that
				is the basis of the arrest)—
							(i)shall, through the investigative
				resources described in paragraph (d)(1)(A), determine whether the individual is
				an alien unlawfully present in the United States; and
							(ii)shall inform the court having
				jurisdiction over the felony case when the official has determined that the
				individual is such an alien.
							(B)A court described in subparagraph
				(A)(ii) shall inform the Department of Homeland Security of the disposition of
				a felony case described in such
				subparagraph.
						.
			3.Federal detention
			 of unlawfully present aliens
			(a)CustodySection 236(c)(1) of the Immigration and
			 Nationality Act (8 U.S.C. 1226(c)(1)) is amended—
				(1)in subparagraph
			 (C), by striking or at the end;
				(2)in subparagraph
			 (D), by adding or at the end; and
				(3)by inserting after
			 subparagraph (D) the following:
					
						(E)has been determined under subsection
				(d)(4)(A) to be an alien unlawfully present in the United
				States,
						.
				(b)ReleaseSection
			 236(c)(2) of the Immigration and Nationality Act (8 U.S.C. 1226(c)(2)) is
			 amended by adding at the end Notwithstanding any other provision of this
			 paragraph, an alien taken into custody under paragraph (1)(E) may not be
			 released except in furtherance of the felony case described in subsection
			 (d)(4)(B).
			
